Title: George Ticknor to Thomas Jefferson, 25 November 1815
From: Ticknor, George
To: Jefferson, Thomas


          
            
              Dear Sir,
              Göttingen Nov. 25. 1815.
            
            Besides the letter, which I had the honour of sending you by our commissioner Mr. Clay from London, I wrote you a long one from this place Oct. 14 giving you the reasons which induce me to spend the winter here and some slight notices of German literature—and Oct. 30. on hearing of the emigration of your friend Mons. Dupont de Nemours to the U.S. I enclosed to you the letter of introduction your kindness furnished me to him. To day I have received your favour of July 4. inclosing your catalogue of books. If I had been in France I should have received it a month earlier but even that would have been too late to send out your books this fall and I rejoice by this comparison of dates to find that, though you will not receive them till the spring, it you will receive them as early as it is would have been possible even under the plan I originally contemplated. Whenever they go, may they have a more fortunate fate than an hundred pounds worth of choice and curious classicks, which I shipped to my father from Holland, and which I have too much reason to believe were lost in some of those tremendous storms which in August and September seem to have covered the Atlantick with wrecks.
            In the mean time, as I have had access to the great library here, and seen there all the editions of the classicks  extant, I can, wherever you have left a choice open to my decision, first consult you with all the knowledge I could get at Paris, & mention to you, perhaps, some editions that will be more to your taste, as you have expressed it in your letter, even  in some cases, where you have left me no alternative.—
            1. Herodotus. 3. 8vo. Oxon. there is a german edit. of this in the same form & size, which will be cheaper & quite as good.
            2. Thucydides. You express some doubts of the Bip. in 6. 8vo. Perhaps you were not aware that it is a reimpression of Duker’s with emendations & decidedly the ed. opt.
            3. Diog. Laertius. The edit. of Meibomius in two small thin quartos is one of the best edited Greek classicks extant.—
            4. Plutarchi Vitæ. There is a curious & beautiful edition of the lives published in 8vo. at Paris by Coray the modern Greek from Scios (Χιος). He has published, also, a specimen of an edit. of Homer, a Hierocles, & two or three other small Greek works with Greek Prefaces, & notes written with great purity & taste & a selection of scholia, which I think would please you very much.
            5. I know of no decent edit. of Dion Cassius but that by the famous Reimarus in 2. fol. which is one of the best edited Greek classicks extant.
            6. Tacitus. The edition of Oberlinus in 4. 8vo. is the optime.
            7. Homeri Op. I know of no edition of Homer (except Didymus 1689) cum scholiis. If, however, you add to this Heyne’s Iliad in 8. 8vo. you will have a complete corpus of everything relating to the criticism of Homer. The running commentary of Heyne is beautiful—and his excursi admirable. His scholia, too, are more curious & ample than those of any other edit. His Iliad, his Pindar 3. 8vo., & his Tibullus 1. 8vo, and his Virgil 6. 8vo are unrivalled as editions of the classicks.
            8. The best Theocritus is by Valkenaer 1. 8vo. with very few notes.
            9. Juvenal by Ruperti 2. 8vo. gives a better explanation of this difficult author than was ever before given &, indeed, as good as is to be expected. Gifford, in London, spoke of it to me with unmeasured praise, & I am satisfied that I never understood it till I read it with this admirable commentary.
            10. The optime of Hesiod is now by Loesner, 1. 8vo with scholia & Le clerc’s notes.
            11. Aeschylus 3. 8vo. German edit. by Schultz is the best.
            12. Reiske’s Orators in 12. 8vo, now that the apparatus criticus and scholia &c are complete is very much sought. It cost me in Holland 80 florins = $.32.—
            I mention these items to you merely as bibliographical hints. In many instances you undoubtedly have personal & peculiar reasons for preferring the elder editions to the optimes, for an old edition or copy in which we have been accustomed to read is like an old friend, who is not to be put aside for a younger one, even though he should be of more promise.—If, therefore, I receive no further direction from you, I shall fulfil your orders as expressed in your list, immediately on my arrival at Paris, which will be as soon as the roads are comfortable in the spring.—
            A letter addressed to our legation in France—to Francis Williams Esq. Paris—or to my father Boston will reach & govern me.—
            
              I am, with much respect,
              Your obedient servant,
              Geo: Ticknor.—
            
          
          
            I had forgotten to mention that your’s of Aug. 16 was received Oct. 13. with Mr. Vaughan’s enclosure. My father mentioned that he had received a very kind & polite letter from you for which I pray you to accept my thanks as you have doubtless before received his.—
            
              G. T.
            
          
         